Order of the Court: The petition by the Administrator of the Attorney Registration and Disciplinary Commission to impose discipline on consent pursuant to Supreme Court Rule 762(b) is allowed. Respondent John Francis Brennan is suspended from the practice of law for three months and until he completes the program offered by the Illinois Institute of Professional Responsibility and enrolls in a law office management program approved by the Administrator. Suspension effective December 13, 2005. Respondent John Francis Brennan shall reimburse the Disciplinary Fund for any Client Protection payments arising from his conduct prior to the termination of the period of suspension.